Hughes Communications Announces Fourth Quarter and Full Year 2009 Results Record Fourth Quarter and Full Year 2009 Adjusted EBITDA Consumer Business Continues Impressive Growth Trajectory Strong Growth in Enterprise Services Revenues Cash from Operations Improves by 111% in Full Year 2009 Germantown, Md., February 24, 2010—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the fourth quarter and year ended December 31, 2009.
